Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 1 of 12 PageID #: 911




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

  RAVGEN, INC.,                                      )
                                                     )
                             Plaintiff,              )
                                                     )
                 v.                                  )    C.A. No. 20-1730 (RGA) (JLH)
                                                     )
  MYRIAD GENETICS, INC. and                          )
  MYRIAD WOMEN’S HEALTH, INC.,                       )
                                                     )
                             Defendants.             )

         MYRIAD GENETICS, INC. AND MYRIAD WOMEN’S HEALTH, INC.'S
                   ANSWER AND AFFIRMATIVE DEFENSES

        Myriad Genetics, Inc. and Myriad Women’s Health, Inc. (collectively, "Myriad")

 respectfully submit the following Answer and Affirmative Defenses in response to the Complaint

 of plaintiff Ravgen, Inc.

                                            ANSWER

        Myriad answers the allegations in the numbered paragraphs of the Complaint as follows:

        1.      Myriad admits that the Complaint purports to assert a claim for alleged patent

 infringement under the patent laws of the United States, 35 U.S.C. § 1, et seq. Myriad denies,

 however, that there is any factual or legal basis for any such claim. Myriad further denies the

 remaining allegations of Complaint Paragraph 1.

        2.      Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 2, and on that basis denies them.

        3.      Myriad Genetics, Inc. admits that it is a company organized and existing under the

 laws of the State of Delaware, with a principal place of business at 320 Wakara Way, Salt Lake

 City, Utah 84108. Myriad Genetics, Inc. admits that it has appointed The Corporation Trust
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 2 of 12 PageID #: 912




 Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 as its

 agent for service of process.

        4.      Myriad Women’s Health, Inc. admits that it is a company organized and existing

 under the laws of the State of Delaware, with a place of business at 180 Kimball Way, South San

 Francisco, California 94080. Myriad Women’s Health, Inc. admits that it has appointed The

 Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

 Delaware 19801 as its agent for service of process. Myriad Women’s Health, Inc. admits that it is

 a wholly owned subsidiary of Myriad Genetics, Inc.

        5.      Myriad admits that it is a pioneering molecular diagnostics and genomics company,

 that it makes, uses, and sells various screening products, including the Myriad Prequel Prenatal

 Screen, and that the Myriad Prequel Prenatal Screen, previously marketed as the Prelude Prenatal

 Screen, is a noninvasive prenatal screen that uses cell-free DNA (cfDNA) to determine if a

 pregnancy is at an increased risk for chromosome abnormalities, such as Down syndrome. Myriad

 denies the remaining allegations of Complaint Paragraph 5.

        6.      Myriad admits that it has offered and marketed the Prequel Prenatal Screen,

 previously marketed as the Prelude Prenatal Screen, and the Informed Pregnancy Screen,

 throughout       the      United       States,       including     through       the       website

 www.myriadwomenshealth.com.         Myriad denies the remaining allegations of Complaint

 Paragraph 6.

        7.      Myriad realleges and reincorporates herein by reference its responses to Plaintiff’s

 allegations in Complaint Paragraphs 1 through 6.

        8.      Myriad admits that the Complaint purports to assert a claim for alleged patent

 infringement and that the Court has subject matter jurisdiction over such a claim pursuant to




                                                  2
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 3 of 12 PageID #: 913




 28 U.S.C. §§ 1331 and 1338(a). Myriad denies, however, that there is any factual or legal basis

 for any such claim and further denies any other allegations contained in Complaint Paragraph 8.

        9.      Myriad Genetics, Inc. and Myriad Women’s Health, Inc. admit that they are

 organized under the laws of Delaware. For purposes of this civil action only, Myriad consents to

 venue in this District. Myriad otherwise denies the allegations contained in Complaint Paragraph

 9.

        10.     Myriad admits that it offers products and services through its websites. For

 purposes of this civil action only, Myriad consents to personal jurisdiction in this District. Myriad

 otherwise denies the allegations contained in Complaint Paragraph 10.

        11.     Myriad Genetics, Inc. and Myriad Women’s Health, Inc. admit that they are

 organized under the laws of Delaware. For purposes of this civil action only, Myriad consents to

 personal jurisdiction in this District. Myriad otherwise denies the allegations contained in

 Complaint Paragraph 11.

                      BACKGROUND OF THE ALLEGED INVENTION

        12.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 12, and on that basis denies them.

        13.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 13, and on that basis denies them.

        14.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 14, and on that basis denies them.

        15.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 15, and on that basis denies them.




                                                  3
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 4 of 12 PageID #: 914




        16.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 16, and on that basis denies them.

        17.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations of Complaint Paragraph 17, and on that basis denies them.

        18.     Myriad admits that Exhibit 13 appears to be an article that states, “the methods

 described herein for increasing the percentage of free fetal DNA provide a solid foundation for the

 development of a noninvasive prenatal diagnostic test.” Myriad denies that Exhibit 13 states, “the

 methods described herein for increasing the percentage of cell-free fetal DNA provide a solid

 foundation for the development of a noninvasive prenatal diagnostic test.”           Myriad lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

 Complaint Paragraph 18, and on that basis denies them.

        19.     Myriad admits that Complaint Paragraph 19 reproduces two excerpts from

 Exhibit 14. Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the remaining allegations of Complaint Paragraph 19, and on that basis denies them.

        20.     Myriad admits that the cited articles were published in 2007. Myriad lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

 Complaint Paragraph 20, and on that basis denies them.

        21.     Myriad admits that the cited articles were published in 2007. Myriad lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

 Complaint Paragraph 21, and on that basis denies them.

        22.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 22, and on that basis denies them.




                                                  4
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 5 of 12 PageID #: 915




                                          PATENTS-IN-SUIT

           23.     Myriad realleges and reincorporates herein by reference its responses to Plaintiff’s

 allegations in Complaint Paragraphs 1 through 22.

           24.     Myriad admits that what appears to be a copy of U.S. Patent No. 7,332,277 (“the

 ‘277 patent”) was attached to the Complaint as Exhibit 1. Myriad admits that, on its face, the '277

 patent is titled "Methods For Detection Of Genetic Disorders" and lists February 19, 2008 as the

 date on which it issued. Myriad admits that, on its face, the ’277 patent lists Ravinder S. Dhallan

 as the inventor and states that it is assigned to RavGen, Inc. Myriad denies the remaining

 allegations of Complaint Paragraph 24, and specifically denies that the ’277 patent was duly and

 legally issued.

           25.     Myriad denies that there is any factual or legal basis for any claim of infringement

 of the ’277 patent or any claim to damages for any such alleged infringement. Myriad lacks

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

 Complaint Paragraph 25, and on that basis denies them.

           26.     Myriad admits that what appears to be a copy of U.S. Patent No. 7,727,720 (“the

 ’720 patent”) was attached to the Complaint as Exhibit 1. Myriad admits that, on its face, the ’720

 patent is titled “Methods For Detection Of Genetic Disorders” and lists June 1, 2010 as the date

 on which it issued. Myriad admits that, on its face, the ’720 patent lists Ravinder S. Dhallan as

 the inventor and states that it is assigned to Ravgen, Inc. Myriad denies the remaining allegations

 of Complaint Paragraph 26, and specifically denies that the ’720 patent was duly and legally

 issued.

           27.     Myriad denies that there is any factual or legal basis for any claim of infringement

 of the ’720 patent or any claim to damages for any such alleged infringement. Myriad lacks




                                                    5
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 6 of 12 PageID #: 916




 knowledge or information sufficient to form a belief as to the truth of the remaining allegations of

 Complaint Paragraph 27 and on that basis denies them.

        28.     Myriad refers to Exhibit 1 of the Complaint for the content of the ’277 patent.

 Myriad denies the remaining allegations of Complaint Paragraph 28 and specifically denies that

 claim 81 of the ’277 patent was duly and legally issued.

        29.     Myriad refers to Exhibit 2 of the Complaint for the content of the ’720 patent.

 Myriad denies the remaining allegations of Complaint Paragraph 29 and specifically denies that

 claim 1 of the ’720 patent was duly and legally issued.

        30.     Myriad refers to Exhibit 1 of the Complaint for the content of the ’277 patent and

 to Exhibit 2 of the Complaint for the content of the ’720 patent. Myriad denies the remaining

 allegations of Complaint Paragraph 30.

        31.     Myriad refers to Exhibit 1 of the Complaint for the content of the ’277 patent and

 to Exhibit 2 of the Complaint for the content of the ’720 patent. Myriad denies the remaining

 allegations of Complaint Paragraph 31.

        32.     Myriad states that the cited exhibit speaks for itself. Myriad denies the remaining

 allegations of Complaint Paragraph 32.

        33.     Myriad states that the cited exhibit speaks for itself. Myriad denies the remaining

 allegations of Complaint Paragraph 33.

        34.     Myriad refers to Exhibit 1 of the Complaint for the content of the ’277 patent and

 states that the cited exhibit speaks for itself. Myriad denies the remaining allegations of Complaint

 Paragraph 34 and specifically denies that claim 1 of the ’277 patent was duly and legally issued.

        35.     Myriad refers to Exhibit 1 of the Complaint for the content of the ’277 patent.

 Myriad admits that the ’277 patent distinguishes the claimed methods from methods that sequence




                                                  6
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 7 of 12 PageID #: 917




 regions beyond the desired bases or loci. Myriad denies the remaining allegations of Complaint

 Paragraph 35.

        36.      Myriad states that the cited exhibit speaks for itself. Myriad denies the remaining

 allegations of Complaint Paragraph 36.

                      MYRIAD’S ALLEGED INFRINGING ACTIVITIES

        37.      Myriad realleges and reincorporates herein by reference its responses to Plaintiff’s

 allegations in Complaint Paragraphs 1 through 36.

        A.       The Accused Myriad Prenatal Screen

        38.      Myriad admits that in or around September 2014, Counsyl, Inc. began offering the

 Informed Pregnancy Screen, a commercial non-invasive prenatal screen for detecting fetal

 chromosomal abnormalities. Myriad denies the remaining allegations of Complaint Paragraph 38.

        39.      Myriad admits that it acquired Counsyl through a merger transaction and renamed

 it to Myriad Women’s Health. Myriad admits that subsequent to this transaction, the Prelude

 Prenatal Screen was renamed the Prequel Prenatal Screen.            Myriad denies the remaining

 allegations of Complaint Paragraph 39.

        40.      Myriad admits the allegations of Complaint Paragraph 40.

        41.      Myriad denies the allegations of Complaint Paragraph 41.

        42.      Myriad admits that the Prequel Prenatal Screen is a noninvasive prenatal screen that

 uses cell-free DNA (cfDNA) to determine if a pregnancy is at an increased risk for common

 chromosome abnormalities, such as Down syndrome. Myriad further admits that the Prequel

 Prenatal Screen can be performed with a sample of maternal blood. Myriad denies the remaining

 allegations of Complaint Paragraph 42.




                                                  7
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 8 of 12 PageID #: 918




        43.     Myriad admits that it currently includes a Streck Cell-Free DNA BCT® in the

 Prequel Prenatal Screen sample collection kit. Myriad states that the cited exhibits speak for

 themselves. Myriad denies the remaining allegations of Complaint Paragraph 43.

        44.     Myriad lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations of Complaint Paragraph 44 and on that basis denies them. Myriad refers to the

 cited Exhibits of Complaint Paragraph 44 for the content of those exhibits.

        45.     Myriad admits that the Prequel Prenatal Screen utilizes a whole genome sequencing

 (WGS) approach. Myriad states that the cited exhibits speak for themselves. Myriad denies the

 remaining allegations of Complaint Paragraph 45.

        B.      Myriad’s Alleged Knowledge Of The Ravgen Patents

        46.     Myriad admits that it actively participates in the genetic testing industry. Myriad

 denies the remaining allegations of Complaint Paragraph 46.

        47.     Myriad denies that it has infringed the Patents-in-Suit and denies that it was

 willfully blind to the Patents-in-Suit or any such alleged infringement. Myriad denies any

 remaining allegations of Complaint Paragraph 47.

        48.     Myriad denies that it has infringed the Patents-in-Suit and denies that it was

 willfully blind to the Patents-in-Suit or any such alleged infringement. Myriad denies any

 remaining allegations of Complaint Paragraph 48.

        49.     Myriad admits that the ’277 patent was cited during prosecution and in the

 specification of U.S. Patent Application Publication No. 2010/0022406. Myriad denies that it has

 infringed the Patents-in-Suit and denies that it was willfully blind to the Patents-in-Suit or any

 such alleged infringement. Myriad denies the remaining allegations of Complaint Paragraph 49.




                                                 8
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 9 of 12 PageID #: 919




        50.    Myriad denies that it has infringed the Patents-in-Suit and denies that it was

 willfully blind to the Patents-in-Suit or any such alleged infringement. Myriad denies any

 remaining allegations of Complaint Paragraph 50.

        51.    Myriad denies the allegations of Complaint Paragraph 51.

                                        COUNT I
                (Alleged And Denied Direct Infringement Of The '277 Patent)

        52.    Myriad realleges and reincorporates herein by reference its responses to Plaintiff’s

 allegations in Complaint Paragraphs 1 through 51.

        53.    Myriad denies the allegations of Complaint Paragraph 53.

        54.    Myriad denies the allegations of Complaint Paragraph 54.

        55.    Myriad denies the allegations of Complaint Paragraph 55.

        56.    Myriad denies the allegations of Complaint Paragraph 56.

        57.    Myriad denies the allegations of Complaint Paragraph 57.

        58.    Myriad denies the allegations of Complaint Paragraph 58.

        59.    Myriad denies the allegations of Complaint Paragraph 59.

        60.    Myriad denies the allegations of Complaint Paragraph 60.

        61.    Myriad denies the allegations of Complaint Paragraph 61.

        62.    Myriad denies the allegations of Complaint Paragraph 62.

        63.    Myriad denies the allegations of Complaint Paragraph 63.

                                        COUNT II
                (Alleged And Denied Direct Infringement Of The '720 Patent)

        64.    Myriad realleges and reincorporates herein by reference its responses to Plaintiff’s

 allegations in Complaint Paragraphs 1 through 63.

        65.    Myriad denies the allegations of Complaint Paragraph 65.

        66.    Myriad denies the allegations of Complaint Paragraph 66.


                                                9
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 10 of 12 PageID #: 920




        67.     Myriad denies the allegations of Complaint Paragraph 67.

        68.     Myriad denies the allegations of Complaint Paragraph 68.

        69.     Myriad denies the allegations of Complaint Paragraph 69.

        70.     Myriad denies the allegations of Complaint Paragraph 70.

        71.     Myriad denies the allegations of Complaint Paragraph 71.

        72.     Myriad denies the allegations of Complaint Paragraph 72.

        73.     Myriad denies the allegations of Complaint Paragraph 73.

        74.     Myriad denies the allegations of Complaint Paragraph 74.

        75.     Myriad denies the allegations of Complaint Paragraph 75.

                                     PRAYER FOR RELIEF

        Myriad denies that Plaintiff is entitled to any of the relief requested in its Prayer for Relief

 and asks that judgment be entered for Myriad on all of Plaintiff’s claims, awarding Myriad its costs

 and fees and such other and further relief as the Court deems appropriate.

                                       GENERAL DENIAL

        To the extent not specifically admitted herein, the allegations of the Complaint are denied.

 Myriad denies any allegations that may be implied by or inferred from the headings of the

 Complaint.

                                   AFFIRMATIVE DEFENSES

        Myriad alleges and asserts the following defenses in response to the Complaint,

 undertaking the burden of proof only as to those defenses deemed affirmative defenses by law,

 regardless of how such defenses are denominated herein. In addition to the defenses described

 below, Myriad reserves all rights to allege additional defenses, affirmative or otherwise, that

 become known through the course of discovery.




                                                  10
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 11 of 12 PageID #: 921




                      First Affirmative Defense: Failure To State A Claim

        Plaintiff has failed to state a claim upon which relief can be granted.

                          Second Affirmative Defense: No Infringement

        Myriad has not infringed, and is not infringing, any valid claim of the ’277 or ’720 patent.

                Third Affirmative Defense: Invalidity Under Part II Of Title 35

        The claims of the ’277 and ’720 patents are invalid for failing to satisfy one or more of the

 requirements of Part II of Title 35 of the United States Code, including without limitation,

 35 U.S.C. §§ 101, 102, 103 and 112.

                       Fourth Affirmative Defense: Statute of Limitations

        Plaintiff’s claims for damages are limited by 35 U.S.C. § 286.

                  Fifth Affirmative Defense: No Entitlement To An Injunction

        Plaintiff’s claims for injunctive relief are barred because, inter alia, Plaintiff has an

 adequate remedy at law, and an injunction would harm the public by depriving the public of

 potentially life-saving prenatal testing.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 OF COUNSEL:                                       /s/ Jack B. Blumenfeld
 Peter J. Armenio, P.C.                            Jack B. Blumenfeld (#1014)
 Anne S. Toker                                     Jeremy A. Tigan (#5239)
 QUINN EMANUEL URQUHART                            1201 North Market Street
   & SULLIVAN, LLP                                 P.O. Box 1347
 51 Madison Avenue, 22nd Floor                     Wilmington, DE 19899
 New York, NY 10010                                (302) 658-9200
 (212) 849-7000                                    jblumenfeld@morrisnichols.com
                                                   jtigan@morrisnichols.com
 Benjamin G. Jackson
 MYRIAD GENETICS, INC.                             Attorneys for Defendants
 320 Wakara Way
 Salt Lake City, UT 84108
 (800) 469-7423

 February 11, 2021


                                                 11
Case 1:20-cv-01730-RGA-JLH Document 9 Filed 02/11/21 Page 12 of 12 PageID #: 922




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, I caused the foregoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on

 February 11, 2021, upon the following in the manner indicated:

 Brian E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
 Michael J. Farnan, Esquire
 FARNAN LLP
 919 North Market Street, 12th Floor
 Wilmington, DE 19801
 Attorneys for Plaintiff

 John M. Desmarais, Esquire                                             VIA ELECTRONIC MAIL
 Kerri-Ann Limbeek, Esquire
 Jamie L. Kringstein, Esquire
 Brian D. Matty, Esquire
 Michael Ling, Esquire
 Deborah J. Mariottini, Esquire
 DESMARAIS LLP
 230 Park Avenue
 New York, NY 10169
 Attorneys for Plaintiff



                                                      /s/ Jack B. Blumenfeld

                                                      Jack B. Blumenfeld (#1014)
